Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Harry Winston Diamond Corporation's Fiscal 2011 First Quarter Results to be released Wednesday, June 2, 2010 TORONTO, May 19 /CNW/ - Harry Winston Diamond Corporation (TSX: HW, NYSE: HWD) (the "Company"), will release its Fiscal 2011 First Quarter results for the period ended April 30, 2010, after market hours on Wednesday, June 2, Beginning at 10:00AM (EDT) on Thursday, June 3, 2010, the Company will hold its Annual Meeting of Shareholders at the Fairmont Royal York Hotel, 100 Front Street West, Toronto, Ontario in the Imperial Room on the Lobby Level.
